Citation Nr: 9900142	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for productive 
(arthritic) changes of the lumbar spine with low back pain, 
currently rated 20 percent disabling.  

2.  Entitlement to a compensable schedular disability rating 
for tinnitus from February 1, 1994 to July 23, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service for over 15 years, ending in 
January 1994.  This matter comes to the Board of Veterans 
Appeals (Board) from rating decisions by the San Diego 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By October 1994 rating action, the RO granted service 
connection for tinnitus and assigned a noncompensable 
schedular rating, effective February 1, 1994.  The appellant 
initiated and perfected a timely appeal from this rating 
action.  Subsequently, by December 1996 rating action, the RO 
increased the schedular rating assigned for tinnitus to 
10 percent ( the maximum possible schedular rating), 
effective July 23, 1996.  Although the RO erroneously 
informed him in the December 1997 supplemental statement of 
the case that this represented a complete grant of the 
benefits sought on appeal on this issue, the Board has 
nevertheless reviewed the relevant evidence in order to 
determine if a compensable schedular rating could be assigned 
for tinnitus earlier than July 23, 1996.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

This appeal also initially included the issue of entitlement 
to a schedular rating above 10 percent for migraine 
headaches.  However, by rating action in January 1996, the 
schedular rating for migraine headaches was retroactively 
increased to 50 percent (the maximum schedular rating), 
effective February 1, 1994.  The appellant was correctly 
informed by the RO that this represented a complete grant of 
the benefits sought on appeal relating to migraine headaches.  
See supplemental statement of the case/Hearing Officer's 
Decision, issued on February 2, 1996.  At no time during the 
course of this appeal have either the appellant or her 
representative specifically contended that that rating is 
inadequate or that an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) might be appropriate in this case for any 
disability at issue.  (See, e.g., Written Presentation to the 
Board, dated October 1, 1998.)  

In any event, the Board's own review of the evidentiary 
record does not disclose the existence of any exceptional or 
unusual circumstances warranting referral of these claims for 
extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet.App. 337 (1996).  It is further noted that a 
100 percent schedular rating has recently been granted for 
the appellant's service-connected psychiatric disability.  

By letter in November 1996, addressed to the VA Financial 
Center in St. Paul, MN, the appellant requested waiver of the 
recovery of an overpayment of compensation benefits which had 
been assessed against her.  If it has not been so referred 
already, this matter is referred to the appropriate VA agency 
for further action.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant generally contends that the benefits sought in 
this appeal should be granted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim seeking a compensable schedular 
disability rating for tinnitus from February 1, 1994 to 
July 23, 1996.  The issue of an increased schedular rating 
for the service-connected low back disability is the subject 
of the remand portion of this decision.  





FINDING OF FACT

The evidence of record does not establish that the appellant 
had persistent tinnitus prior to July 23, 1996.  

CONCLUSION OF LAW

Entitlement to a compensable schedular disability rating for 
tinnitus is not established earlier than July 23, 1996.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 and Part 4, including Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Consequently, although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In this case, the most relevant medical evidence 
dates from the post-service period, since the appellant 
cannot be compensated for any disability during active 
service.  See 38 C.F.R. § 3.400(b)(2) (1998).  

As pertinent to this appeal, tinnitus is rated under 
Diagnostic Code 6260 of the Rating Schedule, which provides 
for a 10 percent rating with evidence of persistent tinnitus 
as a symptom of head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Code 6260.  

The appellant's exposure to noise during service has been 
conceded by the RO.  (See paragraph 2 of the "Reasons and 
Bases" in the October 19, 1994 rating action.)  On the first 
post-service VA audio examination of the appellant in May 
1994, she told the examining technician that, for the past 6 
or 7 years, she had experienced a high-pitched, steady 
ringing noise in the right ear, occurring approximately one 
or two days per week, often triggered by loud, sharp noises, 
and she described it as very annoying.  This was generally 
consistent with similar complaints reflected in the service 
medical records.  

In her February 1995 notice of disagreement, the appellant 
stated that tinnitus affected both ears, and she generally 
stated that she suffered from all three of the appealed 
disabilities "continuously."  She did not otherwise indicate 
that her tinnitus was persistent.  An outpatient treatment 
record obtained from the NAVCARE Center reflects a complaint 
of tinnitus and pain in the right ear at about the same time, 
but subsequent records, dating through October 1995, reflect 
no further complaints or findings.  VA outpatient records, 
dating from February to October 1995, are likewise negative 
for any relevant complaints.  

At a personal hearing held before a Hearing Officer at the RO 
in September 1995, the appellant testified, under oath, that 
she sporadically experienced a ringing in her right ear once 
or twice per week or perhaps only once or twice in a month 
(Transcript, hereinafter T., pp. 14-15).  She later described 
this ringing in her right ear as just sporadic, occurring 
once, twice, or even three times in a week (T., p. 17).  Such 
episodes would last for a day or two, getting louder and then 
gradually diminishing with repeated doses of Tylenol.  She 
would then be OK for a few days, and then the ringing would 
return, often triggered by "a certain noise."  (T., p. 18).  
It was very uncomfortable and painful, although she had not 
yet seen any doctor for the condition.  

Outpatient treatment records from the NAVCARE Center, dating 
from February 1995 to March 1996, reflect treatments for 
migraine headaches which were occasionally accompanied by 
complaints of tinnitus.  

On VA audio examination in October 1996, the appellant gave a 
history of tinnitus with an onset in approximately 1988.  It 
was reported to be bilateral, with the right being greater 
than the left; it was described as periodic, occurring most 
of the time.  It was further reported on VA general medical 
examination of the same day that she complained of tinnitus 
which was constant.  

As previously reported above, the RO granted a 10 percent 
schedular disability rating for tinnitus under Code 6260, 
effective July 23, 1996.  Based on a review of the evidence 
of record, as summarized above, the Board can find no factual 
basis for assigning a compensable rating for this disability 
earlier than in July 1996.  Thus, on the first post-service 
VA audio examination in May 1994, the appellant did not 
describe persistent tinnitus, stating that she only 
experienced episodes of ringing in her right ear 
approximately one or two days per week.  Likewise, she later 
testified under oath in September 1995 that these episodes 
remained sporadic in nature, occurring no more than three 
times a week (and sometimes less frequently) with several 
days of relief between episodes.  The relevant medical 
treatment records also do not reflect complaints of, or 
treatment for, persistent tinnitus.  

The current 10 percent schedular rating for tinnitus is based 
on the appellant's complaint on the October 1997 VA general 
medical examination that she experienced constant tinnitus.  
However, on VA audio examination conducted the same day, she 
described her tinnitus as periodic, although occurring most 
of the time.  The Board has discounted the appellant's 
earlier statement in her February 1995 notice of disagreement 
on VA Form 21-4138 that she suffered from all three of the 
appealed disabilities continuously because this statement is 
ambiguous with reference to her tinnitus; and also because it 
is far less probative than her earlier, more specific 
complaints of intermittent tinnitus at the May 1994 VA audio 
examination and especially in her September 1995 sworn 
testimony at which time she stated she experienced only 
sporadic episodes of tinnitus.  

ORDER

Entitlement to a compensable schedular disability rating for 
tinnitus is not established for the period from February 1, 
1994 to July 23, 1996; to this extent, the appeal is denied.  


REMAND

It does not appear from the evidentiary record that the RO in 
this case appropriately considered 38 U.S.C.A. §§ 4.40 and 
4.45 in rating the service-connected low back disability.  
For instance, neither the statement of the case nor 
supplements thereto reflect citations to these two crucial 
regulatory provisions.  The U.S. Court of Veterans Appeals 
(Court) has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
the examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain on use or due to flare-ups.(emphasis added)  DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).  The appellants low 
back disability can be, and in fact is currently, rated based 
upon limitation of motion.  See 38 C.F.R. § 4.71a, Code 5292 
(1998).  Accordingly, an examination fully covering the 
concerns listed in DeLuca is required.  

1.  The appellant should be afforded a VA 
medical examination to determine the 
current severity of her service-connected 
low back disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All clinical testing deemed 
necessary, including range of motion 
studies, should be accomplished.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
comment whether pain is visibly 
manifested on movement of the lumbar 
spine, the presence--and degree or 
absence of--muscle atrophy attributable 
to the service-connected low back 
disability, and the presence or absence 
of any other objective manifestation that 
would demonstrate functional impairment 
due to pain on use or due to flare-ups or 
weakness on repeated use attributable to 
the service-connected low back 
disability.  

2.  After completing any appropriate 
further development, the RO should 
readjudicate the issue on appeal, giving 
particular attention to the rating 
concerns enunciated at 38 C.F.R. §§ 4.40 
and 4.45 and by DeLuca, id.  

If the benefits sought are not granted, the appellant and 
her representative should be furnished an appropriate 
supplemental statement of the case and an opportunity to 
respond.  In keeping with proper procedure, the case should 
then be returned to the Board for further consideration, if 
otherwise in order.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1997).
- 2 -
